Exhibit 10.40
JOINDER AGREEMENT
Dated as of June 11, 2008
Reference is made to the Credit Agreement, dated as of July 6, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NOVELIS INC., a corporation formed under the Canada
Business Corporations Act, NOVELIS CORPORATION, a Texas corporation, AV ALUMINUM
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders, UBS AG, STAMFORD BRANCH, as administrative agent for the Lenders, UBS
AG, STAMFORD BRANCH, as collateral agent for the Secured Parties, the other
agents party thereto, and ABN AMRO INCORPORATED and UBS SECURITIES LLC, as joint
lead arrangers and joint bookmanagers.
WITNESSETH:
WHEREAS, the Guarantors have entered into the Credit Agreement and the
applicable Security Documents in order to induce the Lenders to make the Loans
to or for the benefit of the Borrowers;
WHEREAS, pursuant to Section 5.1l(b) of the Credit Agreement, certain
Subsidiaries are required to become Guarantors under the Credit Agreement by
executing a Joinder Agreement. BELLONA-TRADING INTERNACIONAL, SOCIEDADE,
UNIPESSOAL, LDA (the “New Guarantor”) is executing this joinder agreement
(“Joinder Agreement”) to the Credit Agreement as of June 11, 2008 and as
consideration for the Loans previously made by the Lenders and as consideration
for the other agreements of the Lenders and the Agents under the Loan Documents
and as consideration for other good and valid consideration the receipt and
sufficiency of which is hereby acknowledged.
NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:
1. Guarantee. In accordance with Section 5.1l(b) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.
2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects (or, in the case of any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect”, true and correct in
all respects) as of such earlier date, and (c) the New Guarantor represents and
warrants that it has a justified and objective interest in the execution of this
Joinder Agreement. Each reference to a Guarantor in the Credit Agreement shall
be deemed to include the New Guarantor. The New Guarantor hereby attaches
supplements to each of the schedules to the Credit Agreement and the Perfection
Certificates applicable to it.

 



--------------------------------------------------------------------------------



 



3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.
5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement.
7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
8. Certain Agreements. The New Guarantor hereby agrees that it shall take each
of the actions and deliver each of the documents set forth on Exhibit I, each by
the dates set forth on such Exhibit.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            BELLONA-TRADING INTERNACIONAL,
SOCIEDADE UNIPESSOAL, LDA.
      By:   /s/ N. G. Madder         Name:   N. G. Madder        Title:  
Director     

Address for Notices:
Avenida do Infante
50 parish of Sẻ ,
County of Funchal
Portugal

            UBS AG, Stamford Branch,
as Administrative Agent and as Collateral Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services, US              By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa         Title:   Associate Director Banking
Products Services, US     

Address for Notices:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Christopher Gomes
Signature Page: Joinder Agreement — Term

 



--------------------------------------------------------------------------------



 



Exhibit I
Obligations of New Guarantor
1. Within 10 days of the date hereof (or by such later date as may be agreed to
in writing by the Collateral Agent in its sole discretion), execute and deliver
an irrevocable power of attorney as required under the terms set forth in Clause
4.2 and Clause 11.3 to the Quota and Account Pledge and Assignment of Credits,
dated as of June 11, 2008, by and among NOVELIS INC., as the Canadian Borrower,
BELLONA-TRADING INTERNACIONAL, SOCIEDADE, UNIPESSOAL, LDA, as the Portuguese
Guarantor, LASALLE BUSINESS CREDIT, LLC, as Collateral Agent for the Revolving
Secured Parties, and UBS AG, STAMFORD BRANCH, as Collateral Agent for the Term
Loan Secured Parties.
2. Within 10 business days of the date on which title to aluminum sheets is
transferred from Novelis do Brasil Ltda. to the New Guarantor (or by such later
date as may be agreed to in writing by the Collateral Agent in its sole
discretion), execute and deliver a pledge of inventory held by the New
Guarantor, in form and substance satisfactory to the Collateral Agent.
3. Within 10 business days of the date on which any intercompany receivables,
credit instruments or invoices which Novelis do Brasil Ltda. has against the New
Guarantor come into existence (or by such later date as may be agreed to in
writing by the Collateral Agent in its sole discretion), the New Guarantor will
cause Novelis do Brasil Ltda. to execute and deliver to the Collateral Agent an
amendment, pledging such intercompany receivables, credit instruments or
invoices, to the Receivables Pledge Agreement, dated as of July 6, 2007, by and
between NOVELIS DO BRASIL LTDA., as Pledgor, and UBS AG, STAMFORD BRANCH, as
Collateral Agent, in form and substance satisfactory to the Collateral Agent.

 